United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 13, 2018                Decided July 31, 2018

                         No. 16-1343

 HOSPITAL OF BARSTOW, INC., DOING BUSINESS AS BARSTOW
                COMMUNITY HOSPITAL,
                     PETITIONER

                               v.

            NATIONAL LABOR RELATIONS BOARD,
                      RESPONDENT

    CALIFORNIA NURSES ASSOCIATION/NATIONAL NURSES
                ORGANIZING COMMITTEE,
                     INTERVENOR


                  Consolidated with 16-1289


        On Petition for Review and Cross-Application
               for Enforcement of an Order of
            the National Labor Relations Board


     Kaitlin A. Kaseta argued the cause for petitioner. With her
on the briefs was Bryan T. Carmody.

    Barbara A. Sheehy, Attorney, National Labor Relations
Board, argued the cause for respondent. With her on the brief
                                2
were Richard F. Griffin, Jr., General Counsel, John H.
Ferguson, Associate General Counsel, Linda Dreeben, Deputy
Associate General Counsel, and Jill A. Griffin, Attorney.

     Nicole Daro argued the cause and filed the brief for
intervenor.

    Before: GRIFFITH, SRINIVASAN and WILKINS, Circuit
Judges.

    Opinion for the Court filed by Circuit Judge SRINIVASAN.

     SRINIVASAN, Circuit Judge: This case comes to this court
a second time. It grows out of a decision of the National Labor
Relations Board holding that Hospital of Barstow refused to
bargain in good faith with a union representing nurses at the
facility. The main issue concerns whether a Regional Director
of the Board retained authority to certify the union during a
period in which the Board itself lacked power to take action
because its membership had slipped below the statutorily
mandated quorum. If the Board itself had lost power to take
any action, could a Regional Director, exercising
Board-delegated authority, conduct a representation election
and certify the results?

     In previous decisions, we held that, notwithstanding the
lapse of a Board quorum, Regional Directors retain authority
to direct elections administered under a so-called stipulated
election agreement—an agreement under which the employer
and union agree to have a Regional Director conduct the
election, but subject to the possibility of Board review if a party
opts to seek it. See UC Health v. NLRB, 803 F.3d 669 (D.C.
Cir. 2015); SSC Mystic Operating Co. v. NLRB, 801 F.3d 302
(D.C. Cir. 2015). This case involves a so-called consent
election agreement, not a stipulated election agreement. In a
                              3
consent election agreement, the parties agree in advance that
the Regional Director’s decisions will be final and
unreviewable.

     In our previous decisions concerning stipulated election
agreements, we deferred to the Board’s interpretation of the
NLRA’s quorum provision in upholding the authority of
Regional Directors to conduct and certify elections when the
Board lacks a quorum. When we first considered this case, the
Board had yet to address whether it had the same understanding
of the quorum provision in the context of a consent election
agreement. We remanded the case to enable the Board to
consider that question. Hosp. of Barstow, Inc. v. NLRB, 820
F.3d 440 (D.C. Cir. 2016).

     On remand, the Board saw no salient difference between
consent election agreements and stipulated election
agreements. It thus interpreted the NLRA’s quorum provision
to allow Regional Directors to conduct representation elections
under a consent election agreement notwithstanding the lapse
of a Board quorum. As in our previous decisions, we again
sustain the Board’s understanding of the statute as reasonable.
We also reject the hospital’s various challenges to the Board’s
finding of unfair labor practices and to the remedies imposed
by the Board.

                              I.

                              A.

     The National Labor Relations Act provides that the Board
shall consist of five members, 29 U.S.C. § 153(a), and allows
the Board to delegate its powers to panels made up of three or
more members, id. § 153(b). The Act prescribes that “three
                                4
members of the Board shall, at all times, constitute a quorum
of the Board.” Id.

     The same NLRA provision authorizes the Board to
delegate to Regional Directors the authority to conduct
representation elections, rule on the parties’ objections to the
election procedures, and certify the results. See id. In 1961,
the Board delegated its authority over representation
proceedings to Regional Directors, who have conducted
representation elections since that time. See Delegation of
Authority, 26 Fed. Reg. 3911-02 (May 4, 1961). The Board
retains authority to review any action of a Regional Director
upon the filing of a request by an interested party. But parties
also can waive their right to request Board review. See 29
C.F.R. § 102.67(g). The result is that a Regional Director’s
action is final if the parties elect not to seek Board review or if
the Board denies review and leaves the underlying decision
undisturbed.

     As of January 3, 2012, the terms of three Board members
had expired and their seats remained vacant because the Senate
did not confirm the President’s nominees. On January 4, 2012,
the President, asserting authority under the Recess
Appointments Clause, U.S. Const. art. II, § 2, cl. 3, appointed
three individuals to the Board. The Supreme Court, however,
held those recess appointments to be invalid. NLRB v. Noel
Canning, 134 S. Ct. 2550 (2014). On July 30, 2013, the Senate
confirmed two new nominees to the seats. During the
intervening period, the Board lacked a quorum. See 29 U.S.C.
§ 153(b). The Regional Directors nonetheless continued to
conduct representation elections and certify the results
pursuant to the Board’s 1961 delegation of authority.
                              5
                              B.

     Hospital of Barstow operates an acute-care facility in
California.        In     2012,    the      California   Nurses
Association/National Nurses Organizing Committee (the
Union) initiated an organizing campaign to represent
Barstow’s nurses. On May 2, 2012, during the time the Board
lacked a quorum, Barstow and the Union entered into a consent
election agreement, under which a Regional Director would
conduct the election and the parties agreed that the Regional
Director’s election rulings and certification would be final.

     The nurses voted in favor of the Union. Barstow lodged
two objections with the Regional Director, both of which were
rejected. On June 29, 2012, the Regional Director certified the
Union’s election. Soon after, Barstow and the Union
commenced the bargaining process, but the negotiations ended
after Barstow declared an impasse. In September 2012, the
Union filed a charge with the Board alleging that Barstow had
engaged in unfair labor practices and had refused to bargain
with the Union. An administrative law judge agreed and found
that Barstow had violated the Act.

     The Board largely affirmed the ALJ’s decision. Hosp. of
Barstow, Inc., 361 N.L.R.B. 352 (2014). The Board determined
that Barstow, in two ways, had failed to bargain in good faith.
First, Barstow refused to submit proposals on many of the labor
issues over which the parties were bargaining, stating that it
would do so only after the Union submitted its proposals on all
issues. Second, Barstow declared impasse over the Union’s
use of certain customized forms that enabled a nurse to
document situations that might be unsafe or jeopardize the
nurse’s license. The Board also concluded that Barstow
committed an unfair labor practice when it unilaterally changed
its certification training policy. Finally, the Board held that
                               6
Barstow, by entering negotiations with the Union, had waived
its ability to contend that the Board’s lack of a quorum divested
the Regional Director of authority to certify the election. The
Board thus did not reach the merits of that issue.

     To remedy Barstow’s bargaining violations, the Board
ordered Barstow to cease its unfair practices and resume
bargaining with the Union. The Board also required Barstow
to reimburse the Union’s negotiating expenses.

     Barstow petitioned for review in this court. We held that
the Board had erred in ruling that Barstow waived its ability to
challenge the Regional Director’s authority to conduct the
representation election. Hosp. of Barstow, 820 F.3d at 442-43.
With regard to the merits of that issue, we had recently
sustained the Board’s understanding that, notwithstanding the
lapse of a Board quorum, Regional Directors retained authority
to certify elections conducted pursuant to a stipulated election
agreement, under which either party can seek Board review of
the Regional Director’s actions. See UC Health, 803 F.3d 669;
SSC Mystic, 801 F.3d 302. This case, though, involved a
consent election agreement, under which the parties agree that
a Regional Director’s election rulings will be final. 29 C.F.R.
§ 102.62(a). And whereas we had deferred to the Board’s
interpretation of the NLRA’s quorum provision in the context
of a stipulated election agreement, the Board had yet to
interpret the provision in the context of a consent election
agreement. We remanded the case to enable the Board to opine
on whether, in the latter context (like in the former one), a
Regional Director retains authority to certify representation
elections during a time in which the Board lacks a quorum.
Hosp. of Barstow, 820 F.3d at 445.

    On remand, the Board interpreted the NLRA to authorize
Regional Directors to continue exercising their delegated
                               7
authority under a consent election agreement, notwithstanding
a lapse in the Board’s quorum. Hosp. of Barstow, Inc., 364
NLRB No. 52, slip op. at 4 (July 15, 2016). The Board also
readopted its earlier decision that Barstow had violated the Act
and reissued its order of remedies. Id. at 4-5.

     Barstow now petitions for review of the Board’s decision,
and the Board seeks cross-enforcement of its order. The Union
has intervened in support of the Board’s decision.

                               II.

     Barstow principally contends that the Regional Director
lacked delegated authority to conduct and certify the
representation election because, at the time, the Board did not
have a statutorily mandated quorum of three members. We
reject that challenge, and also reject Barstow’s various
challenges to the Board’s finding of unfair labor practices and
the associated remedies.
                              A.

     The NLRA prescribes that “three members of the Board
shall, at all times, constitute a quorum.” 29 U.S.C. § 153(b).
The same provision also authorizes the Board to delegate to
Regional Directors the Board’s authority to conduct
representation elections and certify the results. Id.

                               1.

     In UC Health, 803 F.3d 669, we upheld the Board’s
interpretation of the NLRA’s quorum provision to allow
Regional Directors to direct and certify representation elections
during a time the Board lacks a quorum. The case involved an
election conducted pursuant to a stipulated election agreement,
under which the parties can opt to seek the Board’s
                                8
discretionary review of the Regional Director’s election
rulings. See id. at 671-72.

     UC Health examined the Board’s interpretation of the
quorum provision under “the familiar two-step Chevron test.”
Id. at 673 (citation omitted). At the first step, we “conclude[d]
that the statute is silent on the issue of the Regional Director’s
power to act when the Board lacks a quorum.” Id. at 674. We
thus proceeded to assess whether, at the second step, the
Board’s interpretation “is reasonable and consistent with the
statute’s purpose.” Id. at 675. We held that “the Board’s
interpretation easily meets this requirement.” Id.

     We explained that the question was not whether the Board
itself (or a subset of the Board) could take actions when it
lacked a quorum. That had been the issue we addressed in
Laurel Baye Healthcare of Lake Lanier, Inc. v. NLRB, 564 F.3d
469 (D.C. Cir. 2009). There, we determined that a subset of
the Board could not exercise the Board’s “plenary, final
authority . . . in its place” at a time when the Board lacked a
quorum. UC Health, 803 F.3d at 678-79 (discussing Laurel
Baye).

     In UC Health, the question instead was whether, when the
Board lacks a quorum, a Regional Director can exercise
authority that had been delegated by the Board at a time it did
have a quorum. We emphasized that, unlike the Board (or a
subset of the Board as in Laurel Baye), Regional Directors
“never similarly occupy the Board’s role as a final
decisionmaker.” Id. at 679. “No decision of the Regional
Directors is ever final under its own power.” Id. at 680. Rather,
“[o]nly the acquiescence of the parties or the Board’s
ratification can give binding force to a Regional Director’s
determination.” Id. “In other words,” we reasoned, “a
Regional Director never has the last say on anything unless a
                                9
party fails to object. In that event, it is the parties’ choice to
leave the Regional Director’s decisions unchallenged that
effectively makes the election final.” Id.

     “Moreover,” we explained, “allowing the Regional
Director to continue to operate regardless of the Board’s
quorum is fully in line with the policy behind Congress’s
decision to allow for the delegation in the first place.” Id. at
675. We determined that the purpose of allowing a delegation
of authority to Regional Directors was “to expedite final
disposition of cases by the Board.” Id. (citation omitted). “And
at least those unions and companies that have no objections to
the conduct or result of an election can agree to accept its
outcome without any Board intervention at all.” Id. at 675-76.
We thus deferred to the Board’s reasonable interpretation of the
NLRA’s quorum provision, id. at 676, and we reiterated that
holding in our companion decision in SSC Mystic, 801 F.3d at
308-09.

                               2.

     This case, unlike UC Health and SSC Mystic, involves an
election conducted under a consent election agreement.
Whereas the parties to a stipulated election agreement can seek
discretionary Board review of a Regional Director’s election
decisions, the parties to a consent election agreement agree to
forgo Board review and accept the Regional Director’s
decisions as final. The Board found that distinction to be an
immaterial one in its decision below.

     The Board explained that, even in the case of a stipulated
election agreement, the Regional Director’s decisions can still
be final if the parties do not seek Board review. The Board saw
no “meaningful distinction between the ‘finality’ accorded to
the Regional Director’s certification of [a] representative based
                               10
on the parties’ consent election agreement and the ‘finality’
accorded to the Regional Director’s certification of [a]
representative in UC Health based on the parties’ choice not to
seek Board review to which they otherwise were entitled under
their stipulated election agreement.” Hosp. of Barstow, 364
NLRB No. 52, slip op. at 3. Because “it is the parties’
agreement, not the Board’s delegation, that gives the Regional
Director’s decision finality” under a consent election
agreement, the Board determined that the lapse of a quorum did
not divest the Regional Director of authority to certify the
Union in this case. Id. at 6.

     Barstow urges us to reject the Board’s interpretation of the
NLRA’s quorum provision in the context of a consent election
agreement. As in UC Health, however, we again defer to the
Board’s interpretation of the statute. UC Health explains why
our decision in Laurel Baye does not control when the question
concerns the exercise of delegated authority by a Regional
Director (as opposed to a subset of the Board “occupy[ing] the
Board’s role as a final decisionmaker”). UC Health, 803 F.3d
at 679. UC Health also establishes that the quorum provision
is ambiguous on whether a Regional Director retains authority
to certify a representation election when the Board lacks a
statutory quorum. See id. at 674. The question for us, then, is
whether the Board’s interpretation is reasonable, in which case
we must defer to it. Id. at 675. We conclude the Board’s
interpretation is reasonable.

     The sole potentially salient difference between stipulated
election agreements and consent election agreements is that, in
the latter, the parties agree at the outset that they will forgo
Board review. The parties thus know in advance that the
Regional Director’s actions will generally be final. Cf. Pierre
Apartments, 217 N.L.R.B. 445, 446 (1975) (noting possibility of
Board review even under consent election agreement if there is
                                11
fraud, misconduct, or gross mistakes amounting to arbitrary
and capricious rulings by the Regional Director.).

     But while the parties know that the Regional Director’s
decisions will be final in the case of a consent election
agreement, the finality results from the parties’ choice to forgo
Board review, not from the Board’s delegation of authority
itself. In that sense (and as the Board explained), the finality
arising under a consent election agreement mirrors the finality
arising under a stipulated election agreement when neither
party chooses to seek Board review. The Board reasonably saw
no material distinction between the two. In both situations, the
delegation of authority to the Regional Director does not
inherently involve authority to render final Board decisions.
Rather, in both situations, the parties can choose to give a
Regional Director the final say by opting against Board review.

     It is true that, under the Board’s regulations, a Regional
Director’s decisions pursuant to a consent election agreement
are treated as “final . . . with the same force and effect, in that
case, as if issued by the Board.” 29 C.F.R. § 102.62(a). But
the regulations similarly describe a Regional Director’s
decision under a stipulated election agreement as “final” if
there is no grant of discretionary review by the Board, 29
C.F.R. § 102.67(g), which includes a situation in which neither
party asks for Board review. See 2 NLRB Casehandling
Manual, Representation Proceedings § 11364.7(a) (Jan. 2017).
And while a Regional Director’s actions under a consent
election agreement are accorded “the same force and effect . . .
as if issued by the Board,” they have that “force and effect”
only “in that case,” 29 C.F.R. § 102.62(a): unlike the Board’s
own rulings, a Regional Director’s decision is not “Board
precedent in future cases.” Proposed Rules Governing
Consent-Election Agreements, 69 Fed. Reg. 44,612, 44,612
(proposed July 22, 2004) (rule codified at 29 C.F.R. § 102.62).
                              12
That difference reinforces that the Board could reasonably
understand a Regional Director’s delegated authority to survive
the Board’s loss of a quorum.

     Barstow submits that, under our decisions in UC Health
and SSC Mystic, the parties to a consent election agreement
cannot give a Regional Director the power to render final
decisions in a given case. Barstow relies on our holding in UC
Health and SSC Mystic that, when the parties agree to a
Regional Director’s conduct of a representation election, they
do not thereby waive their ability to challenge—on judicial
review—the Regional Director’s authority to act. UC Health,
803 F.3d at 673; SSC Mystic, 801 F.3d at 308. That holding
about the ability to raise a challenge on judicial review has no
bearing on the issue we consider here. In particular, nothing in
UC Health or SSC Mystic suggests that parties who desire to
enter into a consent election agreement cannot agree to give the
Regional Director the final say by waiving their ability to seek
Board review.

     Barstow, finally, attempts to draw a distinction between
stipulated and consent election agreements based on timing.
Under a stipulated election agreement, a Regional Director’s
decision becomes final only if the parties opt against seeking
Board review after certification of the election. The parties to
a consent election agreement, by contrast, waive their right to
seek Board review at the outset, before the election begins.
Barstow thus submits that, in the case of a consent election
agreement, the Regional Director is cloaked with authority to
provide the final say on election matters at the time of her or
his rulings. And if the Board itself could not issue rulings at
that time because of the absence of a quorum, Barstow argues,
neither can the Regional Director.
                                13
     The Board was not compelled to draw a distinction
between consent and stipulated election agreements on that
basis. In both contexts, a Regional Director exercises
delegated authority to oversee and certify elections, and her
rulings become final without Board action only if the parties
choose to forgo seeking Board review. At every relevant
time—the time of the Regional Director’s rulings and
certification, as well as the time of the parties’ decision to forgo
Board review—the Board may lack a quorum. Regardless, the
Board permissibly concluded, the Regional Director does not
“stand in the Board’s place.” UC Health, 803 F.3d at 680.
Rather, the Regional Director exercises delegated, non-final
authority, even though her decisions can be the final word if
the parties choose to forgo Board review.

     The parties’ choice to do so, we held in UC Health, need
not be seen to vitiate the Board’s delegation of non-final
election authority to Regional Directors, notwithstanding the
lapse of a Board quorum. The same is true here. We thus defer
to the Board’s interpretation of the NLRA’s quorum provision
and conclude that the Regional Director had authority to
conduct the election and certify its results in favor of the Union.

                                B.

    Having concluded that the Regional Director had authority
to certify the Union’s election, we now turn to Barstow’s
challenges to the merits of the Board’s decision, none of which
we find persuasive.

                                1.

    Barstow contends that the Board erred in rejecting
Barstow’s request to submit this dispute to arbitration. The
Board has discretion to defer labor disputes to arbitration. See
                               14
DaimlerChrysler Corp. v. NLRB, 288 F.3d 434, 444-45 (D.C.
Cir. 2002); Collyer Insulated Wire, Gulf & W. Sys. Co., 192
N.L.R.B. 837, 840 (1971). In deciding whether to do so, the
Board considers a number of factors, including the length and
productivity of the parties’ bargaining relationship, the
existence of any claim of employer animosity toward the
employees’ exercise of protected rights, the coverage of the
parties’ arbitration agreement, and ultimately, the suitability of
the dispute to arbitration. See United Cerebral Palsy of NYC,
347 N.L.R.B. 603, 605 (2006). We uphold the Board’s decision
on deferral as long as the decision is “rational and consistent
with the Act.” DaimlerChrysler Corp., 288 F.3d at 444.

     In this case, the Board declined to defer the dispute to
arbitration for two reasons. First, the parties had not entered
into a collective-bargaining agreement establishing an
arbitration procedure.      Second, the parties’ bargaining
relationship was brief and unproductive. The Board’s reliance
on those considerations is consistent with its precedent, and we
see no basis to reject the Board’s approach or conclusion.

     With regard to the absence of an agreement establishing an
arbitration procedure, Barstow argues that the parties had
entered into a “Labor Relations Agreement” that included an
arbitration provision. That agreement, however, was never
signed or executed; and according to the agreement’s own
terms, it would take effect and bind the parties only if signed.
As for the duration and nature of the parties’ bargaining
relationship, Barstow argues that the Board unduly focused on
the brevity of the parties’ relationship. But that focus was
consistent with previous decisions in which the Board has
determined that “short and fraught” relationships are not well
suited for arbitration. E.g., San Juan Bautista, Inc., 356 N.L.R.B.
736, 737 (2011). In short, the Board permissibly declined to
defer the dispute to arbitration.
                              15
                               2.

     The NLRA makes it an “unfair labor practice” for an
employer “to refuse to bargain collectively with the
representatives of his employees.” 29 U.S.C. § 158(a)(5). In
that regard, the employer must “meet [with the Union] at
reasonable times” and “confer in good faith with respect to
wages, hours, and other terms and conditions of employment.”
Id. § 158(d). The employer also cannot interfere with, restrain,
or coerce employees in the exercise of their protected rights.
Id. § 158(a)(1).

     The Board adopted the ALJ’s finding that Barstow had
violated the NLRA by refusing to submit its bargaining
proposals until the Union set forth its proposal in full. The
Board also adopted the ALJ’s finding that Barstow violated the
Act by declaring an impasse and refusing to bargain. We can
overturn the Board’s decision in those respects only if it is
arbitrary or is unsupported by substantial evidence in the
record. See Wayneview Care Ctr. v. NLRB, 664 F.3d 341, 348
(D.C. Cir. 2011). We sustain the Board’s decision.

     The record fully supports the Board’s finding that Barstow
failed to bargain in good faith by refusing to put forward
proposals until the Union presented its proposals on every issue
over which the parties were bargaining. Barstow observes that
there had been some previous discussions of several bargaining
subjects. But after reaching tentative agreements on a handful
of issues, Barstow refused to offer further proposals until the
Union set forth its proposal in full. To the extent Barstow
claims that it could aggressively defend a bargaining position,
it does not dispute that an outright refusal to submit proposals
or counterproposals evidences bad-faith bargaining. See, e.g.,
Fed. Mogul Corp., 212 N.L.R.B. 950, 951 (1974).
                              16
     The Board determined that Barstow also violated the Act
by declaring a bargaining impasse over the Union’s support of
nurses using “assignment despite objection” (“ADO”) forms to
document conditions that, in the nurses’ view, were unsafe or
that could threaten their nursing licenses. The Board found that
the ADO forms never became a subject of bargaining, such that
Barstow could not declare an impasse over the matter. That
finding is supported by substantial evidence. Neither Barstow
nor the Union made any proposals concerning the forms. The
only time the parties discussed them was when Barstow
insisted that the Union discontinue using them before Barstow
would resume the bargaining process. In that context, the
Board permissibly concluded that Barstow’s declaration of
impasse was unlawful because it was based on an issue outside
the scope of the parties’ bargaining.

     Barstow contends that the ADO forms were necessarily
tied to the Union’s bargaining proposal because the Union
provided the forms to nurses who sat on the bargaining council.
But that shows, at most, that the Union used the forms to
prepare for negotiations; it hardly shows that the forms were a
subject over which the parties in fact engaged in bargaining.
To the contrary, the Union continued to express its willingness
to bargain over the ADO forms and other issues even after
Barstow declared impasse.

                               3.

    Finally, Barstow argues that we should decline to enforce
the Board’s award of negotiating expenses to the Union. We
have acknowledged that “the choice of remedies is primarily
within the province of the Board.” United Steelworkers of Am.
v. NLRB, 376 F.2d 770, 773 (D.C. Cir. 1967). The Board can
order reimbursement of an aggrieved party’s bargaining
expenses when the opposing party’s bad-faith conduct has
                                17
“infected the core” of the process, rendering traditional
remedies inadequate to remedy the violation. Fallbrook Hosp.
Corp. v. NLRB, 785 F.3d 729, 738 (D.C. Cir. 2015). We upset
the Board’s choice of remedy only if the order was a “clear
abuse of discretion.” United Steelworkers, 376 F.2d at 773. We
find no such abuse here.

     The Board found that, throughout the bargaining process,
Barstow “deliberately acted to prevent any meaningful
progress” by refusing to bargain. Hosp. of Barstow, 361 N.L.R.B.
at 355. Barstow does not dispute that it refused to provide
bargaining proposals on many issues for the first five
bargaining sessions, and subsequently refused to bargain until
the nurses ceased using the ADO forms, ultimately declaring
an impasse. Barstow contends that its conduct was not as
egregious as the employers’ conduct in previous Board
decisions ordering a reimbursement remedy. But as we have
explained, the Board’s prior decisions do not necessarily
establish a floor for reimbursement awards; rather, the Board
weighs the facts of each case to determine whether
reimbursement is necessary to make an aggrieved party whole.
See Fallbrook, 785 F.3d at 738. Here, the Board took into
account the totality of Barstow’s bargaining conduct and
permissibly determined that reimbursement of the Union’s
expenses was needed to remedy the violations.

                   *   *    *        *   *   *

     In its opening brief, Barstow listed a number of issues
beyond those discussed in this opinion when noting the issues
raised by its petition. Barstow Op’g Br. 2-5. But Barstow
forfeited those issues by offering no argument on them. See,
e.g., Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir. 1983).
For the foregoing reasons, we deny Barstow’s petition for
                             18
review and     grant   the   Board’s   cross-application   for
enforcement.

                                                 So ordered.